DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.  A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on August 3, 2022 has been entered.

Response to Amendment
3. The amendment filed by Applicant on August 3, 2022 has been fully considered. The amendment to instant claims 1 and 6 is acknowledged. Specifically, claim 1 has been amended to include a limitation of 
“the process is performed in an extruder comprising a mixing zone having a temperature between 50 and 95 C that is below the temperature where the organic peroxide has a decomposition half-life time of 6 minutes for mixing the propylene polymer, the ethylene- propylene rubber, the organic peroxide and the co-agent, and a subsequent reaction zone having a temperature above the melting temperature of the propylene polymer for melt-mixing the mixed polymer composition”.
This limitation was taken from instant specification (p. 5, lines 13-21 and p. 6, lines 4-9 of instant specification). In light of the amendment filed by Applicant, the previous rejections not cited below are withdrawn. The previous rejections cited below are maintained. The new grounds of rejections are set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.  Claims 1-7, 10-11, 17-18, 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

5. As currently amended, instant claims 1, 21, 6 recite a limitation of 
the temperature at which the mixing of the polymer composition, the organic peroxide, and the co-agent is performed is between 20 and 104 0C, (or 25 and 99ºC as in claim 21) and further a limitation of 
an extruder comprising a mixing zone having a temperature between 50 and 95º C.

However, it is not clear how mixing of the polymer composition, the organic peroxide, and the co-agent can be performed at a temperature of 20ºC (or 25ºC) if mixing is conducted in an extruder having the lowest temperature of the mixing zone of 50ºC; and further it is not clear how mixing of the polymer composition, the organic peroxide, and the co-agent can be performed in the extruder at a temperature of as high as 104ºC (or 99ºC) if the highest temperature of the mixing zone is 95ºC.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.  Claims 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Neuteboom (US 2011/0118400) in view of Pham et al (US 2008/0287597).

7. The rejection is set forth on pages 4-5 of an Office action mailed on January 28, 2020 and is incorporated here by reference.

8. It is noted that the rejection was affirmed by the decision of the BPAI on June 3, 2022. None of claims 26-29 were further amended since that decision.


9.  Claims 1-6, 10-11, 17-18, 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hesse et al (US 6,986,922) in view of Neuteboom (US 2011/0118400), Belz (US 4,612,355) and Prokschi et al (WO 2014/016205).
It is noted that while the rejection is made over WO 2014/016205 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 2015/0203621 is relied upon. All citations to paragraph numbers, etc., below refer to US 2015/0203621.

10. Hesse et al discloses a process comprising:
1) mixing 
   - propylene homopolymers (as to instant claims 9-10) and
   - copolymers of propylene and ethylene,
with 0.05-3%wt of acyl peroxides, alkyl peroxides, peresters or peroxycarbonates, under heating at a temperature of 30-100ºC, preferably 60-90ºC (col. 3, lines 30-43, as to instant claims 1, 6, 21);
2) combining bifunctional monomers, specifically divinylbenzene, in amount of 0.1-10%wt, preferably 0.05-2%wt at a temperature of 60-100ºC (col. 3, lines 43-50);
3) heating and melting the composition up to 280ºC (col. 3, lines 50-60).

11. The specific example 1 shows the steps 1) and 2) being conducted at a temperature of 60ºC in a continuous mixer, followed by melt-mixing (step 3)) in an extruder at a temperature of 230ºC (col. 9, lines 28-45).

12. Thus, Hesse et al discloses a process comprising combining the propylene homopolymer, propylene-ethylene copolymer, peroxide and divinylbenzene at a temperature of 60-100ºC in a continuous mixer first, followed by heating and melt-mixing said mixture at a temperature of up to 280ºC in an extruder.

13. Hesse et al does not recite the propylene-ethylene copolymers being ethylene-propylene rubber, the relative amounts of the propylene homopolymer and the propylene-ethylene copolymer, and does not specify the peroxide being lauroyl peroxide or t-butyl peroxypivalate.

14.  However, Neuteboom discloses a process for producing a polypropylene composition comprising combining:
A) a heterophasic propylene copolymer comprising:
    a) 50-99%mass of a propylene homopolymer ([0013], also as to instant claim 10, 11),  
    b) 1-50%mass, preferably 20-38%mass, of an ethylene C3 alpha olefin comprising more than 20%wt of ethylene ([0013]), specifically ethylene-propylene rubber comprising 40-60%mass ethylene ([0030]-[0031]);
B) 0.02-0.25%mass of an organic peroxide, specifically lauroyl peroxide or tert-butyl perpivalate or diacyl peroxides ([0015], as to instant claims 2-5, 17, 18);
C) 0.01-0.5%mass of a polyfunctional co-agent ([0020]),
wherein all of the components are premixed in a conventional mixing device prior to introduction into an extruder or can be added to an extruder in any order at different sites of the extruder, followed by raising temperature to 180-300ºC and melt mixing the composition ([0039], [0040]). 

15.  It is noted that lauroyl peroxide is the same as dilauroyl peroxide of instant claims 5, 17, 26, 28, and tert-butyl perpivalate is the same as tert-butyl peroxypivalate of instant claims 3 and 27, which peroxides are the same as those claimed and disclosed in instant invention as having decomposition half-time of 6 min at temperature of 99ºC and 94ºC, respectively (p. 10, lines 1-10 of instant specification).

16.  Though Neuteboom does not explicitly and with sufficient specificity, such as by the way of  a single example, recite the process including the use of lauroyl peroxide or tert-butyl perpivalate as the organic peroxide, nevertheless, based on the teachings of Neuteboom, it would have been obvious to a one of ordinary skill in the art to choose and use the lauroyl peroxide or tert-butyl perpivalate as the organic peroxide in the process as well, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).  

17.  As to instant claim 23, the composition has MFI of 5-9.04 g/10 min (Table 1 of Neuteboom).

18. Since both Neuteboom and Hesse et al  are related to processes for modification of propylene-based compositions comprising propylene homopolymer and propylene-ethylene copolymers by combining said polymers with acyl peroxides and multi-functional co-agents, and thereby belong to the same field of endeavor, wherein Neuteboom teaches such propylene-based compositions comprising a combination of 50-99%mass of a propylene homopolymer with 1-50%mass, preferably 20-38%mass, of an ethylene-propylene rubber, and further the use of lauroyl peroxide or tert-butyl perpivalate as peroxides, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Hesse et al  and Neuteboom, and to include, or obvious to try to include the combination of 50-99%mass of a propylene homopolymer with 1-50%mass, or 20-38%mass of an ethylene-propylene rubber of  Neuteboom as the polymeric components used for modification in the process of Hesse et al, and further to use, or obvious to try to use lauroyl peroxide or tert-butyl perpivalate as the peroxides used in the process of Hesse et al   as well, since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

	
19.  Though Hesse et al  in view of Neuteboom disclose the process for the treatment of polypropylene-based composition comprising pre-mixing the polymeric components with peroxide and multi-functional co-agent in a continuous mixer at a temperature of 30-90ºC, followed by melt mixing in an extruder, Hesse et al  in view of Neuteboom do not recite the process being conducted in an extruder comprising a mixing zone having a temperature of 50-95ºC, and a subsequent reaction zone for melt-mixing the components.

20.  However,
1) Belz discloses a process for performance of chemical reactions, specifically plastics, by means of an extruder, which extruder is subdivided into different temperature zones and whose temperatures can be adjusted independently of one another (Abstract). 
Belz explicitly teaches that if mixing, and not a reaction, is taking place at the first compartment of the extruder (11a on Fig. 1), then temperature is adjusted in said compartment by cooling (col. 7, lines 45-55). 

2) Prokschi et al discloses a process for modification of polypropylene compositions comprising adding the polypropylene, the peroxide and bifunctionally unsaturated monomer such as dienes or divinyl compounds into an extruder, followed by passing said mixture downstream for melt-mixing ([0179]).

21. Since i) the process of modification of polypropylene compositions of Hesse et al  in view of Neuteboom comprises mixing of the components at a temperature of 30-90ºC (or exemplified 60ºC) in a continuous mixer, followed by transferring the mixture to an extruder for melting, mixing and reacting, ii) Belz discloses a single extruder subdivided into different temperature zones and whose temperatures can be adjusted independently of one another, including the zone for just mixing and not reacting of the components, and iii) Prokschi et al discloses a process for modification of polypropylene compositions comprising adding and mixing  the polypropylene, the peroxide and bifunctionally unsaturated monomer such divinyl compounds in an extruder, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Belz, Prokschi et al and Hesse et al  in view of Neuteboom, and to conduct the process of  Hesse et al  in view of Neuteboom in a single extruder having different/individually controlled temperature zones as taught by Belz, and further to adjust the mixing zone on the extruder of Belz to 30-90ºC for mixing the components only, and further to adjust the further compartments of the extruder of Belz to temperatures up to 280ºC as required by the process of Hesse et al  in view of Neuteboom, so that the whole process of  Hesse et al  in view of Neuteboom can be conducted in a single extruder, without necessity to transfer the mixture from a continuous mixer to the extruder, and since mixing of the polypropylene, the peroxide and bifunctionally unsaturated monomer such divinyl compounds in an extruder is taught in the art as shown by Prokschi et al, thereby arriving at the present invention. The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

22.  Since the process of Hesse et al  in view of Neuteboom,  Belz and  Prokschi et al 
is substantially the same as that claimed in instant invention, that is includes combining the polymers, peroxide and bifunctional co-agent at a temperature of 30-90ºC (or 60ºC), wherein the used peroxides are having decomposition half-time of 6 min at temperature of 99ºC and 94ºC, followed by heating and melt-mixing at a temperature of up to 280ºC  in a single extruder, therefore, the process of Hesse et al  in view of Neuteboom,  Belz and  Prokschi et al would intrinsically and necessarily lead to, or would be reasonably expected to lead to producing a heterophasic propylene copolymer as claimed in instant invention having the properties that are either the same as those claimed in instant invention, or having ranges overlapping with those as claimed in instant invention as well, including a brittle tough temperature (as to instant claim 25, 29).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

23. Since i) the process of Hesse et al  in view of Neuteboom,  Belz and  Prokschi et al comprises the use of a) 50-99%mass of a propylene homopolymer ([0013]) and b) 1-50%mass, preferably 15-40%mass or 20-35%mass of an ethylene ethylene-propylene rubber comprising 40-60%mass ethylene ([0030]-[0031] of Neuteboom); ii) the propylene homopolymer is crystalline and thereby xylene insoluble, therefore, the main contributor of the xylene soluble fraction of the overall composition will be ethylene-propylene rubber which is used preferably in amount of 20-35%mass; and the xylene cold soluble fraction of the composition will intrinsically and necessarily be, or would be reasonably expected to be in the range of about 20-35%mass as well (as to instant claim 24).  Further, given the component a) is a propylene homopolymer and the component b) is ethylene-propylene copolymer comprising 40%mass ethylene and used in amount of 35%mass of the overall heterophasic copolymer, therefore, the overall ethylene content will be about 14%mass, as well (as to instant claim 22). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

24.  Claims 1-7, 10-11, 17-18, 21-29  are rejected under 35 U.S.C. 103 as being unpatentable over Hesse et al (US 6,986,922) in view of Neuteboom (US 2011/0118400), Belz (US 4,612,355) and Prokschi et al (WO 2014/016205), in further view of Pham et al (US 2008/0287597).
   It is noted that while the rejection is made over WO 2014/016205 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 2015/0203621 is relied upon. All citations to paragraph numbers, etc., below refer to US 2015/0203621.

25. The discussion with respect to Hesse et al (US 6,986,922) in view of Neuteboom (US 2011/0118400), Belz (US 4,612,355) and Prokschi et al (WO 2014/016205), set forth in paragraphs 10-23 above, is incorporated here by reference.
26. Though Hesse et al discloses the bifunctional co-agent being divinylbnzene, Hesse et al does not explicitly recite said divinylbenzene being ortho- or para-divinylbenzene.

27. However, Pham et al discloses a process for producing a modified polypropylene composition comprising:
1) dosing:
 A) 70-99 pbw of a heterophasic propylene copolymer comprising 60-90%wt of a matrix phase comprising a propylene homopolymer (also as to instant claims 10, 11) and 10-40%wt of an elastomeric copolymer comprising ethylene and C3 alpha-olefin, i.e. propylene ([0071]) and 
 B) 1-30 pbw of a further elastomeric ethylene-alpha olefin copolymer;
together with 0.01-10 pbw of a bifunctionally unsaturated monomers ([0072])
and 0.05-3 pbw of an organic peroxide into a melt mixing device, preferably an extruder ([0071]),
2) heating and melting the mixture;
3) cooling and pelletizing ([0071]),
wherein the bifunctionally unsaturated monomer comprises p-divinylbenzene ([0032], [0033], also as to instant claims 6, 7, 26). 

28.  Since the process of Pham et al comprises modification of a heterophasic composition which the same as that claimed in instant invention, and which process comprises the same steps as those claimed in instant invention, therefore, the product in the process of Pham et al will intrinsically and necessarily comprise, or alternatively would be reasonably expected to comprise the heterophasic propylene copolymer, as claimed in instant invention, as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

29.  The specific examples of Pham et al show the heterophasic propylene copolymer having 80%wt of propylene homopolymer, 20%wt of ethylene-propylene elastomeric copolymer with 38%wt of ethylene, having MFR of 4 g/10 min to produce the final composition having MFR of 4.8g/10 min ([0092], Table 1, as to instant claim 23).
Further, since i) the ethylene-propylene elastomeric copolymer constitutes the  elastomeric/amorphous fraction of the composition, ii) the elastomeric/amorphous polymers appear to be soluble in cold xylene (20ºC xylene), therefore,  the composition of Pham et al  will intrinsically and necessarily comprise 10-40%wt, or 20%wt as exemplified, of the cold xylene soluble elastomeric fraction, as well (as to instant claim 24). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

30. Furthermore, as to instant claim 22, since the composition of Pham et al comprises 99%wt of a heterophasic copolymer (component A) ([0071]), considering the specifically exemplified composition ([0092], [0093]) comprising :
80%wt of propylene homopolymer;
20%wt of ethylene-propylene elastomeric copolymer comprising 38%wt of ethylene,
the overall content of ethylene in the heterophasic copolymer composition will be reasonably expected to be:
20x0.38=7.6%wt.
Further, assuming the final composition comprises 99%wt of the above heterophasic copolymer (component A) and 1%wt of further elastomer with more than 65%wt of ethylene (component B) ([0071]),
combining 99%wt of the heterophasic copolymer having 7.6%wt of ethylene with 1%wt of elastomeric ethylene-propylene copolymer having 78%wt of ethylene ([0093]), will produce the overall composition comprising:
99 x 0.076 + 1 x 0.78 = 7.52 + 0.78 =8.3%wt of ethylene.

Referring to example 1 (E1) of Pham et al,
combining 79%wt of the heterophasic copolymer having 7.6%wt of ethylene with 10%wt of elastomeric ethylene-propylene copolymer having 78%wt of ethylene ([0093], [0095]), will be reasonably expected to provide the overall composition comprising:
79 x 0.076 + 10 x 0.78 = 6.00 + 7.8 =13.8 %wt of ethylene.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

31. Since Pham et al and Hesse et al  in view of Neuteboom,  Belz and  Prokschi et al are related to processes for producing modified heterophasic copolymer comprising combining the polypropylene composition with an organic peroxide and a divinylbenzene coagent, followed by heating said composition in an extruder, and thereby belong to the same field of endeavor, wherein Pham et al teaches the use of p-divinylbenzene as the coagent, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Pham et al and Hesse et al  in view of Neuteboom,  Belz and  Prokschi et al, and to use, at least partially, or obvious to try to use at least partially, the p-divinylbenzene as the divinylbenzene coagent (as to instant claims 6, 7, 26) as well, since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141
32.  Since the composition of Hesse et al  in view of Neuteboom,  Belz, Prokschi et al and Pham et al is substantially the same as that claimed in instant invention,  i.e. comprises the same components used in the same amounts or in the amounts having ranges overlapping with those as claimed in instant invention, and is produced by the same process as that claimed in instant invention, therefore, the composition of Hesse et al  in view of Neuteboom,  Belz, Prokschi et al and Pham et al will intrinsically and necessarily comprise, or would be reasonably expected to comprise the same properties as claimed in instant invention, or the properties having ranges overlapping with or close to those as claimed in instant invention, including a brittle tough temperature (as to instant claims 25, 29). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

33. Claims 1-6, 10-11, 17-18, 21-25  are rejected under 35 U.S.C. 103 as being unpatentable over Hesse et al (US 6,986,922) in view of Neuteboom (US 2011/0118400), Belz (US 4,612,355) and Prokschi et al (WO 2014/016205), in further view of Fujino (US 2009/0137721).
   It is noted that while the rejection is made over WO 2014/016205 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 2015/0203621 is relied upon. All citations to paragraph numbers, etc., below refer to US 2015/0203621.

34. The discussion with respect to Hesse et al (US 6,986,922) in view of Neuteboom (US 2011/0118400), Belz (US 4,612,355) and Prokschi et al (WO 2014/016205), set forth in paragraphs 10-23 above, is incorporated here by reference.

35.  Though Hesse et al  in view of Neuteboom,  Belz and Prokschi et al do not explicitly recite the organic peroxide used in polypropylene modification being dilauroyl peroxide or didecanoyl peroxide, 
Fujino discloses a process for producing modified polypropylene in the presence of a radical initiator ([Abstract, [0121]), wherein the used radical initiators include dilauroyl peroxide and didecanoyl peroxide ([0134]).

36. Since such organic peroxides as dilauroyl peroxide and didecanoyl peroxide are specifically used in the art for modification of propylene polymers, as shown by Fujino, therefore, based on the combined teachings of Fujino  and Hesse et al  in view of Neuteboom,  Belz and Prokschi et al, it would have been obvious to a one of ordinary skill in the art to include, at least partially, or obvious to try to include, at least partially, dilauroyl peroxide and/or didecanoyl peroxide as the organic peroxides in the process of Hesse et al  in view of Neuteboom,  Belz and Prokschi et al since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

Response to Arguments
26.  Applicant's arguments filed on August 3, 2022 have been fully considered. It is noted that in light of Applicant’s amendment, the  previous rejections not cited above are withdrawn, thus rendering applicant’s arguments moot. The new grounds of rejections are set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764